Hill, C. J.
Suit was brought on a forthcoming bond alleged to have been executed -by two named minors as principals and by the defendants as sureties. The defendants pleaded that they did not sign the bond sued on as sureties for the minors, but that they did sign a forthcoming bond for one Warren as principal, and that since its execution it was altered, without their knowledge or consent, so as to make it appear that the two minors named in the petition had signed the bond by Warren as agent and next friend. The undisputed evidence established the truth of this plea. Held: The trial judge did not err in refusing to strike the plea, over the objection that it was not alleged therein that the alteration referred to was fraudulently made; and it was not error to direct a verdict in favor of the defendants. The effect of the plea was to set up that the defendants had not executed the contract sued on, and that for this reason they were entitled to be discharged. The plea was not governed by the general rule in reference to fraudulent alteration of instruments. Judgment affirmed.